Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Douglas Hampton petitions for a writ of mandamus, alleging that the district court has failed to comply with this court’s mandate to transfer several motions to the docket of his pending declaratory judgment action. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has complied with the directions of our mandate. See Hampton v. Fed. Corr. Complex Petersburg, No. 1:15-cv-00318-CMH-TCB (E.D. Va. Apr. 6, 2016). Accordingly, because the district court has already taken the action Hampton requests, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED